Citation Nr: 9916758	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  94-11 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for arthritis of the 
thoracic spine.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from September 1983 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1993 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
arthritis of the thoracic spine.

In May 1996, the Board remanded the issue of entitlement to 
service connection for arthritis of the thoracic spine to the 
RO for further development, to include affording the veteran 
the opportunity to submit or identify additional evidence and 
affording the veteran a VA orthopedic examination.  By rating 
decision dated in July 1997, the RO granted service 
connection for a chronic thoracic spine disability 
characterized as "thoracic strain" and assigned a 10 
percent evaluation, effective from September 1992.  The 
veteran appealed the evaluation assigned and continued to 
assert that service connection was warranted for arthritis of 
the thoracic spine.  In October 1997, the Board determined 
that the veteran was not entitled to a rating in excess of 10 
percent for chronic thoracic strain.  The Board remanded the 
issue of entitlement to service connection for arthritis of 
the thoracic spine for further development, to include 
affording the veteran the opportunity to submit any 
additional evidence, affording the veteran a VA orthopedic 
examination or obtaining a medical opinion from a VA 
specialist in orthopedics, and consideration of Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In his September 1998 statement, the veteran asserted that an 
increased evaluation was warranted for his service-connected 
thoracic strain, and in the March 1999 informal hearing 
presentation, the representative stated that the veteran was 
entitled to an evaluation in excess of 10 percent for 
thoracic strain.  To the extent that this is a claim for an 
increased rating for thoracic strain, it is referred to the 
RO for appropriate action.   It is further noted that in 
September 1998 the veteran asserted that service connection 
is warranted for degenerative change and arthritis of the 
lumbosacral spine.  He has also asserted that an increased 
evaluation is warranted for his service-connected lumbosacral 
strain.  These matters are not inextricably intertwined with 
the issue on appeal and are referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The service medical records show that the veteran injured 
his back in service and was treated for thoracic spine 
problems in service; his current service-connected 
disabilities include thoracic strain.  

2.  The preponderance of the competent and probative evidence 
shows that the veteran does not currently have arthritis of 
the thoracic spine.


CONCLUSION OF LAW

Arthritis of the thoracic spine was not incurred in active 
military service and may not be presumed to have been 
incurred in service..  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that, at the September 1983 
enlistment examination, the veteran reported that he had not 
had recurrent back pain or arthritis.  The examiner noted 
that evaluation of the spine was normal.  In October 1983, 
the veteran reported that he had injured his back in a fall 
and the complaints, findings, and assessments related to the 
low back and hip problems.  In February 1984, he reported 
that he again injured his lower back and the assessment was 
traumatic injury of paravertebral muscle of lumbosacral 
region.  In June 1984, he complained of sharp lower and mid-
back pains.  There were no findings regarding the mid-back 
and the assessment was lower back pain.  At an October 1984 
periodic examination, the examiner noted that evaluation of 
the spine was normal and that chest X-rays showed a negative 
thoracic spine.  The examiner noted that the veteran had 
chronic low back pain from two injuries in 1983 and 1984.  

In January 1985, the veteran reported that he had had pain in 
the left side of his chest area that "generated" to the 
middle of his back for five days.  There were no relevant 
findings and the assessment was rhinitis.  He was referred to 
physical therapy for evaluation of his back.  January and 
February 1985 physical therapy records refer only to low back 
and neck/cervical pain and headaches.  It was noted that 
there was normal range of motion of the back without pain and 
no back tenderness.  There was no relevant assessment.  A 
February 1985 orthopedic clinic treatment record shows that 
the veteran reported a history of pain at the thoracolumbar 
junction which was non-radiating, felt like pins and needles, 
and did not limit activity but made him uncomfortable.  The 
treatment provider reported that there was full range of 
motion with discomfort and that X-rays were within normal 
limits.  The assessment was musculoskeletal pain.  

In March 1986, the veteran sought treatment for low back pain 
in the mid part of the lower back following a motor vehicle 
accident that morning.  The findings and diagnosis related to 
the low back.  An orthopedic clinic treatment record dated a 
few days later in March 1986 shows that the veteran continued 
to complain of low back pain and radiation into his right 
leg.  The treatment provider noted that there was full range 
of motion of the trunk and no muscle spasm and that right and 
left oblique X-rays were normal.  The assessment was 
mechanical low back pain.  A physical therapy note dated 
later in March 1986 shows that the veteran complained of low 
back pain with mild thoracic spine pain of two weeks duration 
which was secondary to a motor vehicle accident.  It was 
noted that X-rays were negative "per ortho" and that active 
range of motion was within normal limits.  The assessment was 
mechanical low back pain.  In March 1988, he sought treatment 
complaining of low to mid back pain of three days duration 
which began during heavy lifting.  The treatment provider 
noted that there was normal range of motion of the spine and 
the impression was mechanical low back pain.  

At a June 1988 "Chapter 5" examination, the examiner noted 
that clinical evaluation of the spine was normal.  However, 
the examiner also reported that the veteran had problems 
sleeping when his back hurt.  In the report of medical 
history, the veteran reported that he had had recurrent back 
pain; arthritis, rheumatism, or bursitis; and bone, joint, or 
other deformity, and that he did not wear a brace or back 
support.  He also stated that he fell during basic training 
and injured his back and that he fell down stairs in 1983 and 
had had low back pain without nerve compression.  In August 
1988, the veteran sought treatment for upper back pain and 
reported that he had injured his back three days earlier; 
however, the treatment provider noted that he had non-
traumatic upper back pain.  The diagnosis was non-traumatic 
back pain and the veteran was referred to physical therapy.  
The physical therapy note dated the same day shows that the 
veteran had had non-traumatic low back pain since lifting 
furniture.  It was noted that he had a history of two falls 
with low back pain, that there were no X-rays, and that he 
was on no medication.  The treatment provider stated that the 
veteran pointed to T7-8 as the area of pain, that there was 
full range of motion with mild discomfort on return from 
forward bend, that there was tenderness to the right of T8-9, 
and that there was no significant relief with mobilization.  
The assessment was thoracic spine pain.  

The service medical records include additional treatment 
records which address low back pain but not mid or upper back 
pain.  Additionally, all X-rays of the spine address the 
lumbosacral spine only.  The only X-ray evidence regarding 
the thoracic spine is the October 1994 examiners statement 
that chest X-rays showed a negative thoracic spine.

At a October 1992 VA examination, the veteran reported that 
he injured his upper back in the thoracic spine area during 
service in 1984 when he fell down some stairs on his way to a 
military formation.  He stated that he was treated and 
diagnosed with an acute sprain of the thoracic spine and 
given Motrin.  He reported that he continued to have upper 
back and thoracic area pain and had had daily pain since 
1990.  Examination of the thoracic spine revealed mild 
paravertebral muscle spasm and no fixed deformities or 
postural abnormalities.  There was slight pain on motion of 
the thoracic spine.  The examiner reported that thoracic 
spine X-rays showed very minimal degenerative changes 
involving the thoracic spine.  The diagnosis was degenerative 
osteoarthritis of the thoracic spine.  The X-ray report 
indicates that views of the thoracic spine showed well 
preserved vertebral body height, maintained intervertebral 
disc spaces, intact pedicles, normal appearing spinous 
processes and paravertebral soft tissues, and "very 
minimal" osteophyte formation noted on an antero-lateral 
fashion throughout the thoracic spine.  The radiologist's 
impression was that there were very minimal degenerative 
changes involving the thoracic spine.  

In a February 1994 neurological consultation report, M. 
Polsky, M.D., a neurologist, stated that the veteran reported 
having constant mid-back pain, which began in 1983 when he 
injured his back.  The veteran reported that he also fell 
down a flight of stairs six months after the initial injury, 
striking his lower and upper back on a corner of the stairs.  
He stated that he received physical therapy for the remainder 
of his service but the mid-back pain never resolved.  Dr. 
Polsky reported that, on physical examination, there was no 
deviation of the vertebral axis to visual inspection.  
Lateral tilt was to 40 degrees bilaterally; there was no 
discomfort to pressure of the midline low back.  The veteran 
stopped two inches short of touching toes without bending his 
knees.  Dr. Polsky stated that the only discomfort during the 
examination was related to popliteal "pulling" when the 
left leg was extended on the left thigh, patient sitting.  
Dr. Polsky stated that the October 1993 X-rays of the 
veteran's thoracic spine were sub-optimal but definitely 
showed anterior osteophytic lipping indicating that he did 
have some degree of arthritis of the thoracic spine and that 
any declaration that he did not have this condition was 
unfounded.  Dr. Polsky noted that the veteran was seriously 
overweight and that many of his symptoms might be improved by 
significant weight reduction.  The veteran reported that he 
had done weight lifting in the past and Dr. Polsky noted that 
people who have done weight lifting were prone to vertebral 
degeneration at a faster rated than the general population 
and that it was totally believable that he did have 
incapacitating pains in the thoracic spine.  

In November 1996, the RO received a note in response to its 
request for evidence from Dr. W. Watson which states that Dr. 
Watson was no longer at that address and that Dr. Kennedy had 
never treated the veteran.  

In December 1996, the RO received from the Family Medical 
Centers copies of medical records, dated from August 1994 to 
January 1996, and other documents.    The medical records 
reflect that the veteran presented in August 1994 with a 
chief complaint of ear pain, at which time he also reported 
tobacco abuse, backache, jock itch and a history of 
arthritis.  He was seen at that time by Dr. F. LaF. whose 
report of the veteran's visit does not mention back pain or 
arthritis.  In September 1994 the veteran was seen in regard 
to smoking cessation.  When Dr. LaF. saw him in November 
1994, he was seeking a permit for handicapped parking.  The 
report of the visit reflects an initial notation of 
"arthritis in thoracic 20 % disability see attached."  Dr. 
LaF. noted that the veteran was complaining of "pain in the 
T spine - arthritis" with no improvement.  Examination was 
reported to be negative tenderness on palpation and the 
veteran had full range of motion of the upper extremities.  
The impression was degenerative joint disease of the thoracic 
spine.  In an application for a handicapped parking permit, 
singed by Dr. LaF. on the day of the veteran's visit, she 
certified that the veteran had arthritis of the thoracic 
spine and that ambulation was limited by distance.  In 
January 1995, the veteran was seen at the Family Medical 
Center by R. B., P.A. C., for pharyngitis, a sebaceous cyst 
and tinea cruris.  There was no reference to back pain.  In 
January he was also seen for sinusitis.  In a report written 
in February 1995, when the veteran was seen for 
obesity/nutrition therapy, he stated that he had a 20 percent 
disability due to an Army back injury and had arthritis of 
the spine; therefore he needed to lose weight.  It was 
reported that he walked at school and walked five miles in 
the summer.  When he was seen in April 1995 for a follow-up 
for nutrition therapy, it was noted that his physical 
activity included yard work, mowing the yard with a non-
motorized mower, walking around his one acre lot twice daily, 
hiking on weekends, walking at school, and walking five miles 
during the summer.  The veteran was also seen in April 1995 
for an ear problem.  In June 1995, he was seen twice by Dr. 
LaF. and once by Mr. B. for what was determined to be an 
epididymal cyst.  The record of those visits contains no 
reference to back problems.  On August 21, 1995, the veteran 
was seen at the Family Medical Centers seeking disability 
authorization.  A medical record written on that day by Mr. 
B., reflects the following: "DJD T Spine [about] 20% 
disabled.  No Complaints @ present.  Provide [with] handicap 
sticker."  On the same day Mr. B. signed a state motor 
vehicle division certificate of eligibility for disabled 
placard, indicating that the veteran was so severely limited 
in his ability to walk due to an arthritic, neurologic, or 
orthopedic condition that he could not ascend or descend more 
than ten steps and that this condition was permanent.   On 
that date Mr. B. also signed a petition for services for 
students with disabilities, reporting that the veteran's 
diagnosis was thoracic spine arthritis and that his walking 
was limited by distance, he could not lift over 30 pounds, 
and that he could not bend, stoop or crawl.  When the veteran 
was seen at the Family Medical Center in January 1996, he 
complained of a cough and runny nose.  

At a February 1997 VA examination, the examiner stated that 
review of the service medical records showed that the veteran 
sought treatment for back pain on multiple occasions, that he 
was involved in a motor vehicle accident in 1986 and 
complained of upper back injury, and that he fell on the door 
jam of a trailer in 1988 and complained of back pain.  The 
veteran reported that he had had persistent back pain since 
1990 and localized the pain to the lower thoracic area.  The 
veteran stated that the pain was aggravated by prolonged 
standing and was occasionally accompanied by sharp pain 
shooting down the front of this right thigh, and that the 
pain occurred at night and frequently prevented sleep.  
Examination revealed that he was five feet eight inches tall 
and weighed 275 pounds.  The examiner stated that there were 
notable truncal obesity; normal standing and sitting postures 
and gait; no deformities or palpable abnormalities of the 
back; and no spinal muscle spasm.  The examiner stated that 
there were no signs of non-organic back pain and that range 
of motion of the back was from 12 degrees of extension to 87 
degrees of flexion, 32 degrees of left lateral bend, 30 
degrees of right lateral bend, and 38 degrees of rotation to 
the right and left.  

The examiner, who is an orthopedic surgeon, stated that 
radiographic views of the thoracic spine showed bones of 
normal contour and texture and well maintained disc spaces 
and facet joints.  The examiner noted that there were minute, 
marginal osteophytes at several of the mid and lower thoracic 
vertebral levels.  The examiner stated that no deformities or 
other lesions of any of the visualized vertebrae were noted 
and that his obesity limited the radiographic detail of the 
skeletal elements which could be visualized.  The examiner 
reported that the veteran presented a credible history of 
lower thoracic back pain, also stating, "However, the 
etiology of his pain is not evident from physical or 
radiologic examination or from laboratory studies.  There is 
no evidence of prior fractures, dislocations or other trauma, 
and no evidence of infections, tumors, deformities, or 
rheumatologic disorders to explain his pain."  The diagnosis 
was strain, chronic, thoracic spine, manifested by chronic 
lower thoracic back pain.  The report of the February 1997 X-
rays of the thoracic spine shows that there was normal 
alignment of the thoracic spine with well maintained 
vertebral bodies, intervertebral disc spaces, pedicles, and 
end plates.  The radiographic impression was normal thoracic 
spine series.  

By rating decision dated in July 1997, the RO granted service 
connection for thoracic strain and assigned a 10 percent 
rating from September 1992.  However, the veteran and the 
representative continued to assert that service connection 
for arthritis of the thoracic spine was warranted.  

At the May 1998 VA examination of the spine, the veteran's 
chief complaint was chronic, severe pain in the upper portion 
of his back.  He reported that he sustained "severe" 
injuries to the thoracic area of his spine during basic 
training in 1983, when he fell down a flight of stairs in 
1984, and in a motor vehicle accident in March 1986, and that 
he re-injured the thoracic spine during service in February 
1987 and in 1988.  The examiner noted that the veteran was 
well developed and obese.  Examination of the thoracic spine 
revealed effacement of the normal thoracic kyphotic curve.  
Range of motion of the thoracolumbar spine was 65 degrees of 
flexion, 20 degrees of extension, right lateral bending to 28 
degrees, left lateral bending to 25 degrees, and bilateral 
rotation to 35 degrees.  The veteran was reported to have 
percussion pain noted from the base of the neck to the 
lumbosacral junction.  The halluces longus and flexor longus 
muscles were 5/5 bilaterally and dermatome evaluation of the 
lower extremities showed no sensory deficits.  The report of 
X-rays taken on the day of the physical examination indicates 
that the thoracic spine was normal in appearance.  A June 
1998 three phase bone scan/static images of the thoracic 
spine was performed to rule out arthritis.  The report 
reflects that the initial three phase examination showed no 
areas of hyperemia associated with the lower half of the 
thoracic spine and that the third phase thoracic spine images 
were normal.  The report states that "This examination would 
exclude even early arthritic changes and certainly excludes 
anything which may have an inflammatory component in the 
lower thoracic" spine because it is negative on the first 
two phases.  The relevant impression was negative study, no 
evidence of thoracic arthritic changes.  After reviewing the 
results of the above studies, the May 1998 clinical examiner 
made the following pertinent diagnosis: Negative findings, 
thoracic spine (per X-ray and bone scan).   

In February 1999, the Board requested a Veterans Health 
Administration (VHA) opinion as to whether the veteran has 
arthritis of the thoracic spine, regardless of how minimal it 
might be, and, if so, whether it can be dissociated from the 
service-connected thoracic strain or from the veteran's in-
service back injury and back complaints.  The veteran and the 
representative were advised of the Board's actions in 
February 1999.  

In the February 1999 VHA opinion, a VA physician stated that, 
upon review of the claims file, he did not see any evidence 
of arthritis of the thoracic spine.  It was noted that the 
February 1997 VA examiner did not find any tenderness about 
the back and stated that there was no muscle spasm.  It was 
also noted that the examination done by Dr. Polsky seemed to 
be confined to the low back area.  The VA physician stated 
that he did not uncover any evidence of any abnormal physical 
examination of the thoracic spine region and that "This, I 
would anticipate, would probably reveal some tenderness or 
muscle spasm about the area."  The VA physician also 
reported that it seemed that the dispute in this case was 
between thoracic spine X-ray findings dated in 1992, 1994, 
1997, and 1998, in that the earlier X-rays were reported to 
show osteophytes about the thoracic spine and the May 1998 X-
ray was reportedly normal.  The VA physician stated that it 
should be noted that the finding of arthritis is a clinical 
rather than an X-ray diagnosis.  The physician stated that, 
more importantly, the June 1998 bone scan, which was more 
consistent with arthritic changes, was reported as normal.  
The physician noted that this latter study more than likely 
would show increased uptake about the involved joints with 
arthritic symptoms.  The VA physician also stated that the 
injuries that the veteran had were unlikely to produce 
deterioration in the thoracic spine without some injury to 
the involved vertebrae.  The VA physician concluded that he 
had found no credible medical evidence to support the 
diagnosis of arthritis of the thoracic spine."  

In March 1999, the Board provided the representative with a 
copy of the February 1999 VHA opinion and informed the 
representative that he had 60 days to submit any additional 
evidence or argument.  See 38 C.F.R. § 20.903 (1998).  

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See  Savage; Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The evidence does 
not reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Although he has 
recently been adding the letters "CD" following his name, 
there is nothing to indicate that such signifies a 
designation of medical competence.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The service medical records show that the 
veteran injured his back in service and was treated for 
thoracic spine pain, the post-service records include 
diagnoses of arthritis of the thoracic spine, and the 
veteran's current service-connected disabilities include 
thoracic strain, of which one of the rating criteria is 
arthritic changes.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  Therefore, the Board finds that the veteran has 
submitted a well-grounded claim for service connection for 
arthritis of the thoracic spine.  

The only issue currently before the Board is entitlement to 
service connection for arthritis of the thoracic spine.  The 
service medical records show that the veteran injured his 
back in service and was treated for thoracic spine pain in 
service.  However, the service medical records include no 
competent evidence of arthritis of the thoracic spine.  An 
October 1984 examiner noted that evaluation of the spine was 
normal and that chest X-rays showed a negative thoracic 
spine.  Although it does not appear that thoracic spine X-
rays were ever obtained, the veteran sometimes complained of 
pain at the thoracolumbar junction and treatment providers 
reported that lumbosacral X-rays were within normal limits.  
At the June 1988 Chapter 5 examination, the veteran reported 
that he had injured his back in service and indicated that he 
had or had had recurrent back pain; arthritis, rheumatism, or 
bursitis; and bone, joint, or other deformity.  However, the 
examiner noted that the veteran had had low back pain and the 
examination findings included a normal spine.  Thus, there is 
no competent evidence of thoracic spine arthritis in service.  
See Espiritu.  (Service connection is already in effect for 
thoracic strain and lumbosacral strain.)  

The initial competent medical evidence of arthritis was in 
October 1992, four years after service when VA thoracic spine 
X-rays showed very minimal osteophyte formation and very 
minimal degenerative changes, and a clinical examiner 
diagnosed degenerative osteoarthritis of the thoracic spine, 
apparently based on the X-ray findings.  

In his February 1994 report, Dr. Polsky stressed that October 
1993 thoracic spine X-rays were sub-optimal but definitely 
showed anterior osteophytic lipping which indicated that the 
veteran had some degree of arthritis of the thoracic spine.  

Although August 1994 to January 1996 treatment records from 
Family Medical Centers include November 1994 and August 1995 
notations that there was degenerative joint disease of the 
thoracic spine, the Family Medical Centers records for the 
most part have nothing to do with a back disability.  In fact 
the earliest entry to address his back is dated in November 
1994 and reflects that he was seeking a handicapped parking 
permit.  That record indicates negative findings and states 
no basis for the notation of thoracic arthritis.  It does 
refer to the veteran having a "20 % disability" which 
appears to refer to the RO's letter of June 1993 notifying 
the veteran of the award of a 20 percent rating for his 
lumbosacral strain inasmuch as the Family Medical Centers 
included a copy of that notice with the documents it provided 
to the RO.  Thus, it appears that the notation of thoracic 
arthritis was merely a recitation of information provided by 
the veteran.  

Additionally, the Family Medical Centers provided copies of 
applications for handicapped parking permits and a petition 
for services for students with disabilities.  An application 
for a temporary handicapped parking permit was signed by Dr. 
LaF. on the same date of the above referenced November 1994 
record entry.  The application reflects a diagnosis of 
arthritis of the thoracic spine, indicating that the 
veteran's ambulation was limited by distance.  There is 
nothing in the medical records provided to the VA by the 
Family Medical Centers to support that application.  
Moreover, when the veteran was seen at the Family Medical 
Centers in February and April 1995 for nutrition therapy, he 
stated that he walked at school and 5 miles in the summer, 
mowed his yard with a non-motorized mower, walked around his 
one acre lot twice a day, and hiked on weekends.  Only a few 
months later, in August 1995, with no evidence of intervening 
worsening of the veteran's back disability, Mr. B., the 
physician assistant at Family Medical Centers, certified that 
the veteran was so severely disabled that he required a 
permanent handicapped permit.  On the same day, Mr. B. noted 
that the veteran had "no complaints" at present.  Thus, the 
Board is not impressed with the veteran's application for a 
handicapped parking permit and finds the records provided by 
the Family Medical Centers to be lacking in findings that 
would support the relevant diagnoses presented therein.  

When the veteran was examined by the VA in February 1997, the 
physical examination conducted by an orthopedic surgeon 
showed no deformities or palpable abnormalities of the back 
and no spinal muscle spasm.  The orthopedist reviewed the X-
rays and interpreted them as showing minute, marginal 
osteophytes at several thoracic vertebral levels.  However, 
the actual radiographic report, reflects an impression of 
"normal" thoracic spine series.  The clinical examiner 
stated that the etiology of the veteran's pain was not 
evident from the physical or radiologic examination or from 
laboratory studies, noting that there was no evidence of 
prior trauma or of infections, tumors, deformities, or 
rheumatologic disorders to explain his pain.  The only 
clinical diagnosis was stated was thoracic spine strain, 
manifested by chronic lower thoracic back pain.  Thus, this 
medical evidence goes against the claim for service 
connecti9n for thoracic spine arthritis.   

The report of the May 1998 VA examination noted the history 
given by the veteran as to in-service back injuries.  As part 
of that examination, the veteran was afforded X-ray studies 
which, according to the reviewing radiologist, showed a 
normal thoracic spine.  The veteran also was afforded a bone 
scan of the thoracic spine, which was noted by the Chief of 
the Joint Imaging Service as excluding even early arthritic 
changes and certainly anything that might have an 
inflammatory component, and was interpreted as being 
negative.  After reviewing the diagnostic studies, the 
clinical examiner gave a diagnosis of negative findings, 
thoracic spine (per X-ray and bone scan).  Thus, this 
evidence goes against the claim.  

In the February 1999 VHA opinion, the physician, who stated 
that he had reviewed the claims file, noted that he had there 
was a dispute between thoracic spine X-ray findings in that 
the earlier X-rays were reported to have shown osteophytes 
about the thoracic spine and the more recent X-rays reports 
were reportedly normal.  The physician reported that the 
finding of arthritis is a clinical rather than an X-ray 
diagnosis, stating "More importantly, however, the bone scan 
done June 1998, which is more consistent with arthritic 
changes, was reported as normal."  To the extent that that 
comment may suggest the bone scan findings in this case were 
more consistent with arthritic change, such appears to have 
been a poor choice of words since the actual bone scan report 
clearly states that it showed no evidence of thoracic (or 
lumbar) arthritis.  In any event, the VHA physician concluded 
that there was no credible medical evidence to support the 
diagnosis of arthritis of the thoracic spine, noting that the 
bone scan more than likely would show increased uptake about 
the involved joints with arthritic symptoms.  The VHA 
physician also expressed the opinion that the veteran's 
injuries were unlikely to produce deterioration in the 
thoracic spine without some injury to the involved vertebrae.  

Therefore, regardless of whether or not the veteran has 
osteophytes of the thoracic spine, the preponderance of the 
probative, competent evidence shows that he does not 
currently have arthritis of the thoracic spine.  Therefore, 
entitlement to service connection for arthritis of the 
thoracic spine is denied.  









ORDER

Entitlement to service connection for arthritis of the 
thoracic spine is denied.  



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


 

